Title: To James Madison from Elbridge Gerry, 20 February 1813
From: Gerry, Elbridge
To: Madison, James


Sir,Cambridge 20th Feby. 1813.
I have this day the honor of receiving, by James M Varnum Esq, your letter of the fourteenth instant; enclosing a Certificate, from the Honble William H. Crawford President of the Senate pro tempore, that I have been duly elected Vice President of the United States agreably to the Constitution.

This distinguished testimony of the Confidence of a majority of the Honorable Electors duly invested with authority, to make the choice, & of the states which they respectively did represent, cannot fail to excite in my mind, those sensations of respectful gratitude which the occasion demands; or to inspire an ardent disposition, for fulfilling the just expectations of my fellow citizens thro’out the Union.
I have now, Sir, the honor to announce to you, my acceptance of this important Office; accompanied as it is, with an anxiety, and a diffidence for discharging the duties of it.
I should without delay repair to Washington, to manifest that unfeigned respect, which I owe to the President, & to the Congress, of the United States, & to enter on the duties of the office; but being informed that there is no prospect after the third of March next, of an immediate session, either of the Honorable Congress, or of the Senate in its executive capacity, I propose to avoid the Journey at this inclement season, by taking the oath of Office, before the district Judge of this Department; & to hold myself in readiness for official attentions, at the shortest notice. I am, Sir, with the highest consideration and esteem, yours very respectfully
E. Gerry
